Citation Nr: 0628186	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, and died in July 2003.  The appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran died in July 2003, at the age of 82; the 
immediate cause of death was advanced dementia.  Prostate 
cancer was listed as a significant condition contributing to 
death, but not resulting in the underlying cause.  An autopsy 
was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for 
post-traumatic encephalopathy, evaluated as 30 percent 
disabling; gunshot wound to the face with residuals, 
evaluated as 30 percent disabling; paralysis of the fifth and 
seventh cranial nerves, evaluated as 30 percent disabling; 
otitis media, evaluated as 10 percent disabling; 
temporomandibular articulation, evaluated as 10 percent 
disabling; hearing loss, evaluated as 10 percent disabling; 
gunshot wound to the abdomen with residuals, evaluated as 10 
percent disabling; and left herniorraphy scar, evaluated as 
noncompensable.  The combined disability evaluation was 80 
percent.

3.  Dementia and prostate cancer were not shown in service, 
and have not been shown to be related to the veteran's 
military service.


4.  The evidence of record does not show that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in, or aggravated by, active service 
did not cause or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, letters dated in 
August 2003 and September 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, identified private medical records, and death 
certificate have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  VA medical opinions as to the 
relationship between the veteran's death and his service-
connected disabilities were obtained in January 2005 and June 
2005.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

During the veteran's lifetime, service connection was granted 
for post-traumatic encephalopathy, evaluated as 30 percent 
disabling; gunshot wound to the face with residuals, 
evaluated as 30 percent disabling; paralysis of the fifth and 
seventh cranial nerves, evaluated as 30 percent disabling; 
otitis media, evaluated as 10 percent disabling; 
temporomandibular articulation, evaluated as 10 percent 
disabling; hearing loss, evaluated as 10 percent disabling; 
gunshot wound to the abdomen with residuals, evaluated as 10 
percent disabling; and left herniorraphy scar, evaluated as 
noncompensable.  The combined disability evaluation was 80 
percent.  

Private treatment records showed that during the veteran's 
continuing care at a VA facility, he was admitted as an 
inpatient to a private treatment center in March 2003; at the 
time of his discharge in June 2003, his diagnoses were a 
fractured lateral malleolus, a urinary tract infection, and 
"delirium, delirious."  The veteran died in July 2003, at 
the age of 82; his death certificate shows that the immediate 
cause of death was advanced dementia, and prostate cancer was 
listed as a significant condition contributing to death, but 
not resulting in the underlying cause.  An autopsy was not 
performed.

The veteran's service medical records are negative for 
dementia or prostate cancer.  However, a March 1945 service 
medical record shows that in December 1944, the veteran 
sustained a gunshot wound injury, which entered through the 
lateral aspect of his left cheek and exited just anterior to 
the right ear.  Although it is noted that the veteran 
sustained multiple compound comminuted fractures of the right 
temporal bone, there is no evidence in the records that the 
veteran's brain was ever impacted.  Subsequent to service, 
the veteran was diagnosed with post-traumatic encephalopathy 
during a July 1946 examination.  

In 2005, VA obtained two medical opinions as to the 
relationship between the veteran's service connected 
disabilities, and the causes of death as noted on the 
veteran's death certificate.  The first VA medical opinion, 
dated in January 2005, found that the veteran's advanced 
dementia was likely due to the veteran's 1972 stroke and 
subarachnoid bleed from the left middle cerebral artery, as 
well as in part to the subsequent craniotomy and shunt 
placement.  It was noted that a period of 28 years elapsed 
between the veteran's inservice injury and his stroke, during 
which time he was employed as an ambulance driver, and 
concluded that the veteran's death was not likely due to his 
1944 inservice gunshot wound injury, as that injury was not 
intracranial.  

In June 2005, the appellant's representative forwarded to VA 
information on the relationship between traumatic brain 
injuries and dementia, and the RO returned the veteran's 
claims file to the VA examiner for an additional opinion.  
Later in June 2005, the examiner confirmed that the veteran's 
fatal advanced dementia, which first presented in the 1970s 
following the veteran's stroke, was an organic brain disease, 
and unrelated to his service-connected post-traumatic 
encephopathy, which was the 1940s medical terminology for 
post-traumatic stress disorder.

After a complete review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for the cause of the veteran's death.  In 
the instant case, the medical opinions of record provide a 
clear rationale for the conclusion that the veteran's 
service-connected disabilities, specifically, his service-
connected disabilities resulting from his 1944 gunshot wound 
injury were not the cause of his death from advanced 
dementia.  Although the appellant has asserted that the 
veteran's advanced dementia was related to his 1944 head 
injury, as a layperson without the appropriate medical 
training and expertise, she is not competent to render a 
probative opinion on a medical matter, to include a 
determination that the veteran's death was the result of his 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Additionally, although the medical treatises 
submitted by the appellant's representative speak to the 
issues surrounding the official cause of the veteran's death, 
they do not address the veteran's specific case, and are 
therefore not probative with regard to the issue on appeal.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding 
that medical treatises can provide support for a claim only 
if they are reflective of the specific facts of a case as 
opposed to a discussion of generic relationships).

In this case, a causal connection between a service-connected 
disorder and the veteran's death has not been shown.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


